DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A preliminary amendment was received from applicant on 4/20/2020.
3.	Claims 5, 7-11, 13-15, 18, 19, 21-23 and 25 are amended.
4.	Claims 1-25 are remaining in the application.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	The following claim limitations lack sufficient antecedent basis in the claims:
vessel (claims 1 and 16 and subsequent dependent claims), should be marine vessel
the welding seam (claims 1 and 16 and subsequent dependent claims), should be the at least one welding seam
the filler (claim 2 and subsequent dependent claims), should be the unsolidified filler
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over D1: ASONEN WO 83/03787 A1), cited by applicant, in view of D2 GOODYEAR (US 1877235 A), cited by the examiner.  D1 for claim 1 discloses implicitly a method (suitable) for improving a fluid dynamic profile of an underwater pipe, the method comprising the step of identifying at least one welding seam (32) forming a cap protruding above an underwater surface of the vessel, and amending a profile of the vessel by applying a fairing (33) to the underwater surface and to the welding seam (Fig. 7; pg. 8, lines 27-30).  In addition, D1 for claim 16 discloses  an underwater pipe (21) having an outer surface forming a welding seam (32) extending along an underwater surface and forming a cap projecting a seam-height in an outwards direction away from the underwater surface (Fig. 8), the pipe further comprising a fairing (83) extending in an axial direction and projecting a fairing-height in the outwards direction and covering at least a part of the welding seam and underwater surface (Fig. 7, pg. 8, lines 27-30).  D1 does not disclose a marine vessel; however, D2 does and further discloses use of a filler fairing on a seam joint (Figs. 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art to which the subject matter pertains to apply a fairing to a weld joint forming a seam on a marine vessel in order to minimize friction and smoothing the joint, as would have been recognized by one of ordinary skill in the art.  D1 also discloses the additional features of the following claims: claim 4 (Fig. 7; pg. 8, lines 27-34), claim 7 (Fig. 7; pg. 8, lines 27-34), claims 8, 12 (Figs. 7-9; pg. 8, line 16 – pg. 9, line 8), claim 17 (Fig. 7), claims 19, 21 (Figs. 7-9; pg. 8, line 16 – pg. 9, line 8), claim 22 (Fig. 7).  The additional technical features of claims 2, 3, 5, 6, 9-11, 13-15, 18, 20, 24, 25 are considered well known in the art of ship construction, repair and maintenance (official notice of common knowledge in the art per MPEP 2144.03 A) or as obvious material or application design choices of common knowledge as known in the art, or disclosed in the secondary prior art reference, for one of ordinary skill in the art to facilitate the method steps (claims 2, 3, 5, 6, 9-11, 13-15) or a vessel (claims 18, 20) or a coating system (claims 24, 25) according to claims.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.

Conclusion
The prior art reference of Stoner (US 4214332 A) discloses a weld faring on a marine vessel.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/24/2022